Case 2:21-cv-05115-VAP-JPR Document 33 Filed 09/07/21 Page 1 of 12 Page ID #:248



   1   INSTITUTE FOR FREE SPEECH
       Alan Gura, SBN 178221
   2        agura@ifs.org
       1150 Connecticut Avenue, N.W.,
   3        Suite 801
       Washington, DC 20036
   4   Phone: 202.967.0007
       Fax: 202.301.3399
   5
   6   Attorneys for Plaintiffs
       Mobilize the Message, LLC; Moving
   7   Oxnard Forward, Inc.; and Starr
       Coalition for Moving Oxnard Forward
   8
   9                         UNITED STATES DISTRICT COURT
  10               FOR THE CENTRAL DISTRICT OF CALIFORNIA
  11
  12   MOBILIZE THE MESSAGE, LLC; ) Case No 2:21-cv-05115 VAP (JPRx)
       MOVING OXNARD FORWARD, )
  13   INC.; and STARR COALITION         ) PLAINTIFFS’ REPLY TO
       FOR MOVING OXNARD                 ) DEFENDANT’S OPPOSITION
  14   FORWARD,                          ) TO MOTION TO STAY
                                         )
  15                         Plaintiffs, )
                                         )
  16                    v.               ) Date:        Sept. 20, 2021
                                         ) Time:        2:00 p.m.
  17   ROB BONTA, in his official        ) Courtroom: 8A
       capacity as Attorney General of   ) Judge:       The Honorable
  18   California,                       )              Virginia A. Phillips
                                         ) Trial Date: Not set
  19                         Defendant. ) Action Filed: 6/23/2021
       ________________________________ )
  20
  21
  22
                                 PLAINTIFFS’ REPLY TO DEFENDANT’S
  23                              OPPOSITION TO MOTION TO STAY
  24
  25
  26
  27
  28

        Plaintiffs’ Reply to Defendant’s Opposition       Case No 2:21-cv-05115 VAP (JPRx)
        to Motion to Stay
Case 2:21-cv-05115-VAP-JPR Document 33 Filed 09/07/21 Page 2 of 12 Page ID #:249



   1                                            TABLE OF CONTENTS
   2   Table of Authorities ..................................................................................... ii
   3   Summary of Argument ................................................................................ 1
   4   Argument ..................................................................................................... 3
   5      I.      Staying the case cannot possibly cause any damage .................... 3
   6      II.     All parties would suffer hardship and inequity in proceeding at
   7              this time .......................................................................................... 4

   8      III.    A stay would advance the orderly cause of justice ........................ 6

   9   Conclusion .................................................................................................... 7

  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

        Plaintiffs’ Reply to Defendant’s Opposition            i
        to Motion to Stay                                                      Case No. 2:21-cv-05115 VAP (JPRx)
Case 2:21-cv-05115-VAP-JPR Document 33 Filed 09/07/21 Page 3 of 12 Page ID #:250



   1                                          TABLE OF AUTHORITIES
   2   Cases
   3   Ass’n of Irritated Residents v. Fred Schakel Dairy,
   4     634 F. Supp. 2d 1081 (E.D. Cal. 2008) ......................................................... 2

   5   Cal. v. Azar,
        911 F.3d 558 (9th Cir. 2018). ....................................................................... 3, 6
   6   Clinton v. Jones,
   7     520 U.S. 681 (1997)............................................................................................ 1

   8   Landis v. North American,
         299 U.S. 248 (1936)............................................................................................ 4
   9   Leyva v. Certified Grocers of Cal., Ltd.,
  10     593 F.2d 857 (9th Cir. 1979) ........................................................................ 1, 4

  11   Lockyer v. Mirant Corp.,
         398 F.3d 1098 (9th Cir. 2005).................................................................. 1, 3, 4
  12   Mohamed v. Uber Techs.,
  13     115 F. Supp. 3d 1024, (N.D. Cal. 2015) ........................................................ 4

  14   Nken v. Holder,
        556 U.S. 418 (2009). .......................................................................................... 1
  15   Sanders Cnty. Republican Cent. Comm. v. Bullock,
  16     698 F.3d 741 (9th Cir. 2012) ............................................................................ 5

  17   Sports Form, Inc. v. United Press International, Inc.,
         686 F.2d 750 (9th Cir. 1982) ............................................................................ 7
  18   Tesoro Ref. & Mktg. Co. LLC v. City of Long Beach,
  19     No. 2:16-cv-06963-VAP-FFMx,
         2019 WL 4422666 (C.D. Cal. May 31, 2019) ................................................ 6
  20   Vasquez v. Ahlin,
  21     No. 1:10-25 cv-01973-DAD-JDP,
         2019 WL 4302279 (E.D. Cal. Sept. 11, 2019) ............................................... 6
  22   Washington v. Azar,
  23    No. 1:19-cv-03040-SAB,
        2019 WL 7819662 (E.D. Wash. June 14, 2019) ........................................... 6
  24
  25
  26
  27
  28

        Plaintiffs’ Reply to Defendant’s Opposition            ii
        to Motion to Stay                                                       Case No. 2:21-cv-05115 VAP (JPRx)
Case 2:21-cv-05115-VAP-JPR Document 33 Filed 09/07/21 Page 4 of 12 Page ID #:251



   1                                     SUMMARY OF ARGUMENT
   2      Defendant correctly sets out the guiding standard for this motion—
   3   but then ignores it, and instead addresses generalities and extraneous
   4   matter. Defendant should have addressed the factors that he agrees
   5   control this motion’s outcome, all of which favor a stay.
   6      Like Plaintiffs, Defendant argues that the relevant standard is the
   7   one resting on this Court’s inherent supervisory powers, as described in
   8   Clinton v. Jones, 520 U.S. 681 (1997), Leyva v. Certified Grocers of Cal.,
   9   Ltd., 593 F.2d 857 (9th Cir. 1979), and Lockyer v. Mirant Corp., 398 F.3d
  10   1098 (9th Cir. 2005). Opp. at 2-3. Only in passing does Defendant nod to
  11   the alternative approach some courts use, employing the preliminary
  12   injunction factors of Nken v. Holder, 556 U.S. 418 (2009). See Opp. at 6.
  13      On this critical point, the parties agree. But Defendant then veers off,
  14   citing various cases cautioning against stays pending interlocutory
  15   appeal, some of which explain why stays under particular circumstances
  16   (not present here) are undesirable. As informative as these cases may
  17   be, none of their generalities and aphorisms substitute for the Ninth
  18   Circuit’s actual test, laid out in Lockyer and acknowledged by Defendant
  19   as controlling, which governs the grant of stays pending interlocutory
  20   appeal.
  21      Ultimately, this Court’s exercise of its discretion to grant or deny a
  22   stay should be guided, as Defendant concedes, by the Lockyer factors:
  23      [1] the possible damage which may result from the granting of a stay,
  24      [2] the hardship or inequity which a party may suffer in being
          required to go forward, and
  25
          [3] the orderly cause of justice measured in terms of the simplifying
  26      or complicating of issues, proof, and questions of law which could be
          expected to result from a stay.
  27
       Opp. at 3 (quoting Lockyer, 398 F.3d at 1110).
  28

        Plaintiffs’ Reply to Defendant’s Opposition   1
        to Motion to Stay                                 Case No. 2:21-cv-05115 VAP (JPRx)
Case 2:21-cv-05115-VAP-JPR Document 33 Filed 09/07/21 Page 5 of 12 Page ID #:252



   1      Defendant fails to address the first Lockyer factor—the possible harm
   2   that a stay might cause.
   3      Defendant arguably addresses the second Lockyer factor, in claiming
   4   that Plaintiffs would not suffer irreparable harm owing to a mooting of
   5   the present appeal because they allegedly delayed filing this lawsuit.
   6   But irreparable harm is not the relevant standard with respect to this
   7   motion, nor does the initial timing of a lawsuit impact the procedural
   8   posture in which a case finds itself after denial of a preliminary
   9   injunction motion. More to the point, Defendant does not deny that
  10   proceeding at this time will needlessly burden the parties.
  11      Finally, Defendant does not address the third Lockyer factor. He does
  12   not explain how a stay would simplify or complicate the issues in this
  13   case. Stays should be denied where it makes sense to continue
  14   developing a factual record, but this case turns entirely on questions of
  15   law that are already before the Ninth Circuit. Of course, Defendant has
  16   no interest (he claims none) in preparing the case for trial. He only
  17   wants this Court to reach his motion to dismiss, the granting of which
  18   would only compound the proceedings and cause additional delay and
  19   waste of judicial and litigation resources on both sides. But since this
  20   Court lacks jurisdiction to decide that motion, what is the point of
  21   proceeding at this time with the rest of the case?
  22      True, “the filing of an interlocutory appeal does not automatically
  23   stay proceedings in the district court.” Opp. at 4 (quoting Ass’n of
  24   Irritated Residents v. Fred Schakel Dairy, 634 F. Supp. 2d 1081, 1094
  25   (E.D. Cal. 2008)) (emphasis added). But in that case, the court stayed
  26   proceedings to avoid “a waste of judicial and party resources.” Irritated
  27   Residents, 634 F. Supp. 2d at 1094. The same result should obtain here.
  28

        Plaintiffs’ Reply to Defendant’s Opposition   2
        to Motion to Stay                                 Case No. 2:21-cv-05115 VAP (JPRx)
Case 2:21-cv-05115-VAP-JPR Document 33 Filed 09/07/21 Page 6 of 12 Page ID #:253



   1                                              ARGUMENT
   2      I.      STAYING THE CASE CANNOT POSSIBLY CAUSE ANY DAMAGE.
   3      Defendant does not explain “the possible damage which may result
   4   from the granting of a stay.” Lockyer, 398 F.3d at 1110.
   5      There are no terminally-ill witnesses whose testimony discovery
   6   would preserve, no claims or defenses that Defendant might lose were
   7   he unable to proceed immediately with the remainder of the case. Nor
   8   does this case involve a nationwide injunction, which hinders the law’s
   9   development in other venues and “deprive[s] [others of] the right to
  10   litigate in other forums.” Cal. v. Azar, 911 F.3d 558, 583 (9th Cir. 2018).
  11   Nor is this a case where “the fully developed factual record may be
  12   materially different from that initially before the district court.” Id. at
  13   584. If it is, Defendant does not explain how that may be.
  14      This case involves a legal dispute about the constitutionality of a
  15   state law. It does not apparently involve any factual dispute or call for
  16   the preservation of ephemeral evidence. Proceeding now will not
  17   “provide a means of developing comprehensive evidence bearing upon . .
  18   . highly technical . . . questions.” Lockyer, 398 F.3d at 1110 (internal
  19   quotation marks omitted). However this case ends, it will be decided by
  20   the resolution of legal questions, not factual disputes.
  21      There is nothing here—and Defendant cites to nothing—explaining
  22   why this Court should not “delay trial preparation to await an interim
  23   ruling on a preliminary injunction.” Opp. at 4 (quoting Azar, 911 F.3d at
  24   583) (emphasis added). Why prepare a case for trial if, as Defendant
  25   argues, the complaint fails to state a valid claim? And as Defendant is
  26   not enjoined from doing anything, staying the case cannot harm him.
  27      There is no “possible damage which may result from the granting of a
  28   stay.” Lockyer, 398 F.3d at 1110.

        Plaintiffs’ Reply to Defendant’s Opposition   3
        to Motion to Stay                                    Case No. 2:21-cv-05115 VAP (JPRx)
Case 2:21-cv-05115-VAP-JPR Document 33 Filed 09/07/21 Page 7 of 12 Page ID #:254



   1      II.     ALL PARTIES WOULD SUFFER HARDSHIP AND INEQUITY IN
                  PROCEEDING AT THIS TIME.
   2
          Inefficient litigation harms all parties. That a stay would prevent
   3
       inefficient litigation is obvious. Indeed, Defendant appears to concede as
   4
       much. But he attacks Plaintiffs for causing the inefficiency by exercising
   5
       their right to seek interlocutory review, while conceding that “such
   6
       concerns are potentially present in any case seeking preliminary
   7
       injunctive relief.” Opp. at 4.
   8
          Defendant does cite to Mohamed v. Uber Techs., 115 F. Supp. 3d
   9
       1024, 1032-33 (N.D. Cal. 2015) for the proposition that “incurring
  10
       litigation expenses does not amount to an irreparable harm,” Opp. at 3-4
  11
       (emphasis added), and that much is true, as far as it goes. But Mohamed
  12
       is inapposite—it discussed irreparable harm in the course of incorrectly
  13
       applying the Nken factors rather than the Lockyer factors that
  14
       Defendant admits are controlling.
  15
          The question under Lockyer is not, as under Nken, whether anyone
  16
       would sustain “irreparable” harm, but whether a party would suffer
  17
       “hardship or inequity,” Lockyer, 398 F.3d at 1110, and whether a stay
  18
       would be “efficient for [the court’s] own docket and the fairest course for
  19
       the parties,” id. at 1111 (quoting Leyva, 593 F.3d at 863-64). Indeed, the
  20
       question of hardship or inequity arises only “if there is even a fair
  21
       possibility that the stay for which [a movant] prays will work damage to
  22
       some one else.” Id. at 1109 (quoting Landis v. North American, 299 U.S.
  23
       248, 255 (1936)) (emphasis added). Even were the harm to Plaintiffs
  24
       discounted, it would still be balanced against Defendant’s inability to
  25
       describe any harm to anyone else in staying the proceedings.
  26
          The harm Plaintiffs might suffer by a mooting of the present appeal is
  27
       plainly a hardship or inequity, but it is not the only harm on the table. It
  28

        Plaintiffs’ Reply to Defendant’s Opposition   4
        to Motion to Stay                                 Case No. 2:21-cv-05115 VAP (JPRx)
Case 2:21-cv-05115-VAP-JPR Document 33 Filed 09/07/21 Page 8 of 12 Page ID #:255



   1   is enough that the proceedings would be needlessly multiplied. And
   2   unlike the potential for intervening mootness, the inefficiency harms of
   3   proceeding with factual development are not merely possible; they are
   4   guaranteed. Because regardless of which side wins this case, the
   5   decision is unlikely to turn on any of the matters over which this Court
   6   currently retains jurisdiction. Proceeding will just consume judicial and
   7   litigation resources—of Plaintiffs and of Defendant’s constituents—
   8   while the case is ultimately resolved as a matter of law on appeal.
   9      Moreover, the status of potential harm here being “irreparable” has
  10   nothing to do with when Plaintiffs filed their lawsuit. Should this Court
  11   determine that it presently has jurisdiction over the motion to dismiss,
  12   intervening mootness would be caused by a dismissal, regardless of
  13   when the lawsuit was initiated. Any overall harm caused by AB 5’s
  14   enforcement, irreparable or not, is not the issue here. The only relevant
  15   consideration now is the impact of granting or denying this motion. A
  16   denial of a stay, if followed by dismissal, would delay the case’s ultimate
  17   resolution, but given the subject matter, “a delay of even a day or two
  18   may be intolerable.” Sanders Cnty. Republican Cent. Comm. v. Bullock,
  19   698 F.3d 741, 748 (9th Cir. 2012) (internal quotation marks omitted).
  20   Even if Plaintiffs are responsible for a delay leading up to the filing of
  21   the lawsuit, any additional delay would be a function of procedure.
  22      That potential is, as Defendant puts it, “present in any case seeking
  23   preliminary injunctive relief,” Opp. at 4,—which is precisely why courts
  24   are empowered to stay proceedings. Of course the potential harm exists.
  25   So does the potential solution. Pointing out the former does not answer a
  26   request for the latter.
  27      Whether this case proceeds to discovery, or to multiple appeals, would
  28   harm all parties. A stay would likely obviate both potential harms.

        Plaintiffs’ Reply to Defendant’s Opposition   5
        to Motion to Stay                                 Case No. 2:21-cv-05115 VAP (JPRx)
Case 2:21-cv-05115-VAP-JPR Document 33 Filed 09/07/21 Page 9 of 12 Page ID #:256



   1      III.    A STAY WOULD ADVANCE THE ORDERLY CAUSE OF JUSTICE.
   2      Defendant does not explain how denying a stay would advance the
   3   orderly cause of justice and preserve judicial and litigant resources. To
   4   the contrary, he either hopes to moot the current appeal, thereby forcing
   5   a second appeal, multiplying the proceedings and only delaying the
   6   case’s ultimate resolution; or, he is interested in proceeding with
   7   discovery in a case that is unlikely to turn on any factual disputes, and
   8   which will likely be resolved or at least greatly streamlined as a matter
   9   of law in the course of a pending appeal.
  10      Of course every case is different, and Defendant cites some of the very
  11   different cases where stays were properly denied because they would
  12   have frustrated rather than advanced the orderly course of justice. In
  13   Washington v. Azar, No. 1:19-cv-03040-SAB, 2019 WL 7819662, at *1
  14   (E.D. Wash. June 14, 2019), the court denied a stay because it
  15   determined that “[j]udicial economy and the interest of justice will be
  16   met by the production and review of the Administrative Record.” In
  17   Vasquez v. Ahlin, No. 1:10-25 cv-01973-DAD-JDP, 2019 WL 4302279, at
  18   *6 n.5 (E.D. Cal. Sept. 11, 2019), the court denied a stay where at least
  19   two months had passed since the appeal had been dismissed. As noted
  20   earlier, Azar involved a nationwide injunction.
  21      And in Tesoro Ref. & Mktg. Co. LLC v. City of Long Beach, No. 2:16-
  22   cv-06963-VAP-FFMx, 2019 WL 4422666, at *2 (C.D. Cal. May 31, 2019),
  23   this Court denied a stay pending a state court appeal whose impact on
  24   the case was at best speculative. The state court and the administrative
  25   agency involved had both “made clear” that those proceedings would not
  26   determine the liability questions before this Court. Id. “[A] stay is not
  27   warranted because the state court’s determinations will not bear upon
  28   the underlying issues of this case.” Id.

        Plaintiffs’ Reply to Defendant’s Opposition   6
        to Motion to Stay                                 Case No. 2:21-cv-05115 VAP (JPRx)
Case 2:21-cv-05115-VAP-JPR Document 33 Filed 09/07/21 Page 10 of 12 Page ID #:257



   1      But here, the Ninth Circuit’s determination of the interlocutory
   2   appeal—which has not been dismissed—will very much “bear upon the
   3   underlying issues of this case” (if the ASJA appeal does not do so first).
   4   And because the issues on appeal include the only issues before this
   5   Court, this is not a case where the “disposition of th[e] appeal will affect
   6   the rights of the parties only until the district court renders judgment on
   7   the merits of the case.” Sports Form, Inc. v. United Press International,
   8   Inc., 686 F.2d 750, 753 (9th Cir. 1982). There is no administrative record
   9   that Defendant would place before the Court. And there is no injunction
  10   in place, let alone a nationwide one that hampers the law’s development
  11   throughout the country, making the case’s ultimate resolution a matter
  12   of national urgency.
  13      Doubtless Defendant could have located hundreds of other cases
  14   where, under their circumstances, a stay of district court proceedings
  15   pending interlocutory appeal would have hampered rather than
  16   advanced the orderly course of justice. Nobody is arguing that all, most,
  17   or some other portion of stay motions should be granted. The question is
  18   case-specific. How would granting or denying this stay motion, and
  19   either awaiting the outcome of this interlocutory appeal or proceeding
  20   with this case now, advance the orderly cause of justice by simplifying
  21   the proceedings? Defendant does not explain, but the answer is obvious.
  22   The choice is to either multiply the proceedings, or await guidance that
  23   will at least greatly streamline if not resolve this case.
  24                                             CONCLUSION
  25      Plaintiffs’ motion for a stay should be granted.
  26
  27
  28

        Plaintiffs’ Reply to Defendant’s Opposition   7
        to Motion to Stay                                     Case No. 2:21-cv-05115 VAP (JPRx)
Case 2:21-cv-05115-VAP-JPR Document 33 Filed 09/07/21 Page 11 of 12 Page ID #:258



   1      Dated: September 7, 2021                    Respectfully submitted,
   2                                          By:     /s/ Alan Gura
                                                      Alan Gura (SBN 178221)
   3                                                        agura@ifs.org
                                                      INSTITUTE FOR FREE SPEECH
   4                                                  1150 Connecticut Ave., N.W., Suite 801
                                                      Washington, DC 20036
   5                                                  Phone: 202.967.0007
                                                      Fax: 202.301.3399
   6
                                                      Attorneys for Plaintiffs
   7                                                  Mobilize the Message, LLC; Moving
                                                      Oxnard Forward, Inc.; and Starr
   8                                                  Coalition for Moving Oxnard Forward
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

        Plaintiffs’ Reply to Defendant’s Opposition     8
        to Motion to Stay                                         Case No. 2:21-cv-05115 VAP (JPRx)
Case 2:21-cv-05115-VAP-JPR Document 33 Filed 09/07/21 Page 12 of 12 Page ID #:259



   1                                 CERTIFICATE OF SERVICE
   2      I hereby certify that on September 7, 2021, I electronically filed the
   3   foregoing document with the Clerk of the Court by using the CM/ECF
   4   System. I certify that all participants in the case are registered CM/ECF
   5   users and that service will be accomplished by the CM/ECF system.
   6      I declare under penalty of perjury that the foregoing is true and
   7   correct.
   8
   9      Executed on September 7, 2021.
  10
                              By:     /s/ Alan Gura
  11                                  Alan Gura
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

        Plaintiffs’ Reply to Defendant’s Opposition   9
        to Motion to Stay                                 Case No. 2:21-cv-05115 VAP (JPRx)
